Case 4:17-cv-06252-YGR Document 93-3 Filed 05/03/19 Page 1 of 4




       EXHIBIT 2
                        Case 4:17-cv-06252-YGR Document 93-3 Filed 05/03/19 Page 2 of 4


Harold Darling




From:                                Lindahl, Rebecca K. <rebecca.lindahl@kattenlaw.com>
Sent:                                Friday, April 19, 2019 5:19 PM
To:                                  Clint Woods; Richter, Stuart M.
Cc:                                  Michael McShane; Weiner, Melissa S.; Bourne, Joseph C.; Michael Liskow;
                                     Jeremy Francis; Charlie Schaffer; Clint Woods
Subject:                             RE: Young v. Cree- Jesse David documents and bates ranges.


Hi Clint, we’re looking into this, but because of travel and family holiday commitments won’t be able to wrap it
up tonight. We’ll get back to you as soon as we can. We certainly would have been happy to look into this at
any point after Jesse’s report was filed last month, including on Tuesday evening before Jesse’s deposition when
we got you information about the Bates range of our production.

Have a good weekend, and a happy holiday to those who are celebrating holidays this weekend.

Becky


Rebecca K. Lindahl
Partner
Katten Muchin Rosenman LLP
550 S. Tryon Street, Suite 2900 / Charlotte, NC 28202-4213
p / +1.704.344.3141 f / +1.704.344.2277
rebecca.lindahl@kattenlaw.com / www.kattenlaw.com
From: Clint Woods <cwoods@audetlaw.com>
Sent: Friday, April 19, 2019 6:23 PM
To: Lindahl, Rebecca K. <rebecca.lindahl@kattenlaw.com>; Richter, Stuart M. <stuart.richter@kattenlaw.com>
Cc: Michael McShane <mmcshane@audetlaw.com>; Weiner, Melissa S. <mweiner@pswlaw.com>; Bourne,
Joseph C. <jbourne@pswlaw.com>; Michael Liskow <Liskowm@thesultzerlawgroup.com>; Jeremy Francis
<francisj@thesultzerlawgroup.com>; Charlie Schaffer <CSchaffer@lfsblaw.com>
Subject: Young v. Cree‐ Jesse David documents and bates ranges.

Becky and Stuart,

As you know, Jesse David testified the other day that he relied upon the documents that he listed in his
report, and they informed his conclusions. However, we do not appear to have copies in the database
of several of the documents he listed in his report. The following documents listed in his report are not
in any of the three document productions we have received to date and must be produced
immediately:

                    CREE_01762499 – 500
                    CREE_02165616
                    CREE_02168250 – 251
                    CREE_02166939 – 942
                    CREE_02166967 – 970
                    CREE_02166974 – 977
                    CREE_02180460 – 461
             Case 4:17-cv-06252-YGR Document 93-3 Filed 05/03/19 Page 3 of 4


       CREE_02200417
       CREE_02214029
       CREE_02214381 – 382
       CREE_02215835
       CREE_02222005
       CREE_02222227
       CREE_02225262
       CREE_02314075
       CREE_02315341
       CREE_02338377 – 378
       CREE_02417861 – 862
       CREE_02442681
       CREE_02446416
       CREE_02450683
       CREE_02214029
       CREE_01762500

We also note that all of these documents are well outside the bates range of documents that have been
provided to us (last bates number produced according to our records is CREE_00072982). Can you explain how
these documents were A) not produced already, and B) so far outside the bates range for this case? Thank you.

S. Clinton Woods, Esq.
cwoods@audetlaw.com
t 415.568.2555
f 415.568.2556
Audet & Partners, LLP.
711 Van Ness Ave., Suite 500
San Francisco, CA 94102
www.audetlaw.com

This message is intended for the named recipients only. It may contain information protected by the attorney‐
client or work‐product privilege. If you have received this email in error, please notify the sender immediately by
replying to this email. Please do not disclose this message to anyone and delete the message and any
attachments. Thank you.

===========================================================
CONFIDENTIALITY NOTICE:
This electronic mail message and any attached files contain information intended
for the exclusive
use of the individual or entity to whom it is addressed and may contain information
that is
proprietary, privileged, confidential and/or exempt from disclosure under
applicable law. If you
are not the intended recipient, you are hereby notified that any viewing, copying,
disclosure or
distribution of this information may be subject to legal restriction or sanction.
Please notify
the sender, by electronic mail or telephone, of any unintended recipients and
delete the original
message without making any copies.
===========================================================
         Case 4:17-cv-06252-YGR Document 93-3 Filed 05/03/19 Page 4 of 4


NOTIFICATION: Katten Muchin Rosenman LLP is an Illinois limited liability
partnership that has
elected to be governed by the Illinois Uniform Partnership Act (1997).
===========================================================
